 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JEFFREY ALAN BURGESS,                               Case No. 1:21-cv-00077-SAB (PC)

12                  Plaintiff,                           ORDER TO SHOW CAUSE WHY ACTION
                                                         SHOULD NOT BE DISMISSED FOR
13          v.                                           FAILURE TO COMPLY WITH A COURT
                                                         ORDER, FAILURE TO PROSECUTE, AND
14   GAVIN NEWSOM, et al.,                               FAILURE TO STATE A COGNIZABLE
                                                         CLAIM FOR RELIEF
15                  Defendants.
                                                         (ECF No. 8)
16

17

18         Jeffrey Alan Burgess (“Plaintiff”), a state prisoner, is proceeding pro se in this civil rights

19 action pursuant to 42 U.S.C. § 1983.
20         Plaintiff filed the instant action on January 20, 2021.

21         On February 19, 2021, the Court issued an order to show cause why the action should not

22 be dismissed for failure to exhaust the administrative remedies

23         Plaintiff filed a response on March 22, 2021.

24         On May 20, 2021, the Court vacated the order to show cause, screened Plaintiff’s

25 complaint finding no cognizable claims, and granted Plaintiff thirty days to file an amended

26 complaint.
27 ///

28 ///


                                                     1
 1          To date, Plaintiff has failed to file an amended complaint or otherwise communicate with

 2 the Court. Accordingly, it is HEREBY ORDERED that within fourteen (14) days from the date

 3 of service of this order, Plaintiff shall show cause in writing why the action should not be

 4 dismissed. Local Rule 110. Failure to comply with this order will result in a recommendation

 5 that the action be dismissed for failure to comply with a court order, failure to prosecute, and

 6 failure to state a cognizable claim for relief.

 7
     IT IS SO ORDERED.
 8

 9 Dated:      June 30, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
